ORDER

PER CURIAM.
David Carrol appeals from a judgment of the Circuit Court of St. Louis County denying his petition for review of an administrative order requiring him to pay Theresa Bradley the sum of $291.00 per month for the support of a minor child. On appeal, Carrol alleges numerous points of error.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.